316 F.2d 929
William C. SANDOZ, Trustee for Attaway Clinic and HospitalTrust, Appellant,v.Harvey GRANGER and Alverd Duhon, Appellees.
No. 20292.
United States Court of Appeals Fifth Circuit.
May 22, 1963.

Richard B. Sadler, Jr., Provosty, McSween, Sadler & Scott, Alexandria, La., for plaintiff-appellant.
Oliver P. Stockwell, Charles D. Viccellio, Lake Charles, La.  (Plauche & Stockwell, Lake Charles, La., of counsel), for appellees.
Before TUTTLE, Chief Judge, and RIVES and MOORE,1 Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment, based on a jury verdict, in favor of the defendants in a suit by a Trustee for recovery of amounts claimed to constitute preferences in bankruptcy.


2
It appearing that the trial court properly charged the law applicable in such a situation and it appearing that there was ample evidence for submission of the issue to the jury, the jury's verdict disposed of the issue.  We find no basis for interfering with the verdict or judgment.



1
 Of the Second Circuit, sitting by designation